Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10565743 and 10789736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Claims 1-3, 5, 10-12, 14, 19-20 are amended.
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered and addressed below.  The double patenting rejection for the claims has been withdrawn in view of applicant’s filed terminal disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20150242442) in view of Marino et al. (US 20170278289).
Re claim 1, Sohn teaches a method comprising:
determining, by one or more electronic hardware processors, a specified region of an image (see [0047], in reference to Fig. 3b, wherein specified regions such as sky, lawn, and person objects are shown) and (see [0077], processor with memory).
determining, by the one or more electronic hardware processors, placement of content within the specified region of the image (see [0047], in reference to Fig. 3b, wherein specified regions such as sky, lawn, and person objects are shown) and (see [0062-0063], in reference to 
in response to determining placement of the content within the specified region of the image, modifying, by the one or more electronic hardware processors, the content based on an attribute of the specified region (see [0062], in reference to Fig. 5c, wherein a sky background object is determined with content within that region), and (see [0007], applying image set value to a portion of a divided image), and (see [0010], extracting a texture area, and processing to modify the texture area using an image set value corresponding to the texture area) and (see [0050], wherein set values are used to process each extracted texture area).
Sohn does not explicitly teach modifying the content based on an attribute of the specified region to have a texture resembling a texture of the specified region,
However, Marino teaches modifying the content based on an attribute of the specified region to have a texture resembling a texture of the specified region (see [0117-0120] and [0035], in reference to Figs. 3A-3U, wherein source digital content is placed in a specified host region, and the source digital content has texture transformed to reflect the texture of the host region).
Sohn and Marino teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sohn’s digital content modifying system to explicitly include modifying the digital content’s texture to resemble a texture of a specified region, as taught by Marino, as the references are in the analogous art of modifying source digital content placed in a host region.  An advantage of the modification is that it achieves the result of modifying digital content placed in a region to reflect the texture of the host region.

Claim 10 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Claim 18 claims limitations in scope to claim 9 and is rejected for at least the reasons above.
Claim 19 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Claims 4, 8, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20150242442) in view of Marino et al. (US 20170278289) and Yang et al. (US 20170192651).
Re claim 4, Sohn and Marino teaches claim 1.  Furthermore, Sohn teaches invoking a classifier trained to segment an image into a sky region and a non-sky region (see [0052], in reference to Fig. 5c, wherein texture types are classified including sky and non-sky regions such as lawns).

	However, Yang teaches modifying the content based on a type of region in the image within which the content is placed by user input, wherein the content comprises a sticker (see [0005] & [0035], wherein a region of an uploaded and reshared photo has a sticker content superimposed onto the region by user input).
	Sohn, Marino, and Yang teaches claim 4.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sohn and Marino’s image modification system to explicitly include modifying an image using a sticker, as taught by Yang, as the references are in the analogous art of image modification.  An advantage of the modification is that it achieves the result of adding stickers to modify a user image via user input to improve the image based on a user’s preference.
Re claim 8, Sohn and Marino teaches claim 1.  Sohn and Marino do not explicitly teach wherein the image is defined by image data and the content defined by content data separate from the image data, and wherein the content is a colored emoji.
	However, Yang teaches wherein the image is defined by image data and the content defined by content data separate from the image data, and wherein the content is a colored emoji (see [0035], in reference to Fig. 2 and 3, wherein the image data 210 is separate from the colored emoji content data 220 in Fig. 2). 
	Sohn, Marino, and Yang teaches claim 8.  For motivation, see claim 4.

Claim 17 claims limitations in scope to claim 8 and is rejected for at least the reasons above.
Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20150242442) in view of Marino et al. (US 20170278289) and Shin et al. (US 20130169629).
Re claim 5, Sohn and Marino teaches claim 1.  Furthermore, Marino teaches wherein prior to modifying the content, the content has dissimilar visual properties than the texture of the specified region (see [0117-0120] and [0035], in reference to Figs. 3A-3U, wherein source digital content is placed in a specified host region, and the source digital content has texture transformed to reflect the texture of the host region).  Thus, as the content is changed to reflect the host region, the content is considered to be dissimilar because the content is modified to be more similar to the host region.  For motivation, see claim 1.
Sohn and Marino does not explicitly teach wherein modifying the content comprises generating a cloud-like texture based on fractal Brownian motion.
	However, Shin teaches wherein modifying the content comprises generating a cloud-like texture based on fractal Browning motion (see [0003-0005], wherein generation of graphical patterns such as clouds and terrain include using fractional Brownian motion to expand a terrain shape).
	Sohn, Marino, and Shin teaches claim 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sohn and Marino’s graphical modifications of 
	Claim 14 claims limitations in scope to claim 5 and is rejected for at least the reasons above.
Claims 6, 7, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 20150242442), Marino et al. (US 20170278289), and Krishnaswamy et al. (US 20150178946, hereinafter “Kris”).
	Re claim 6, Sohn and Marino teaches claim 1.  Sohn and Marino do not explicitly teach wherein modifying the content further comprises: generating a grayscale version of the content;
blurring the grayscale version of the content; and multiplying pixels of the blurred version of the content and pixels of a cloud-like texture to modify the content to have the cloud-like texture,
However, Kris teaches wherein modifying the content further comprises: 
generating a grayscale version of the content (see [0033], converts original image to a grayscale image)
blurring the grayscale version of the content (see [0043-0044], blurring operation performed, and resizes the blurred mask)

Sohn, Marino, and Kris teaches claim 6.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sohn and Marino’s graphical manipulations of image data to explicitly include the use of grayscale and blurring masks to adjust particular regions of graphical data based on the amount of the blurring mask.  An advantage of the modification is that it achieves the predictable result of applying graphical modifications using blurring effects to improve image quality, as taught by Kris.
Re claim 7, Sohn and Marino teaches claim 1.  Sohn and Marino do not explicitly teach further comprising refraining from modifying the content in response to the content being outside the specified region of the image.
However, Kris teaches further comprising refraining from modifying the content in response to the content being outside the specified region of the image ([0031] Thus, the method allows one or more adjustment operations to be automatically applied to pixels in an image by amounts that vary based on whether or by how much a particular target pixel includes detected texture. This allows, for example, adjustment operations such as local contrast enhancement to be applied automatically in an image to appropriate regions of the image, e.g., to enhance areas having texture with higher amounts of detail ("higher-detail" regions), and to ignore or reduce application of the operation to the areas having less or no texture. Therefore, the non-texture regions (including low-texture regions), which typically have more noise, will automatically not have their noise increased or amplified from the adjustment operation. Similarly, texture regions will automatically not be processed by contrast-reducing operations or other types of operations not suitable for texture regions. Thus, higher quality images can result automatically from performance of the method. In addition, less effort and resources are needed for a user to effectively edit an image with an adjustment operation, since the user does not have to manually indicate portions of the image to apply the adjustment operation as in previous editing tools).  Sohn, Marino, and Kris teaches claim 7.  For motivation, see claim 6.
Claim  15-16 claims limitations in scope to claim 6-7 and is rejected for at least the reasons above.

Allowable Subject Matter
Claims 2-3, 11-12, 20 are objected to as being dependent upon a rejected base claim, and double patenting rejections, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 2, the prior art fails to teach or render obvious displaying, by one or more electronic hardware processors, the image, wherein the specified region comprises a sky region of the image; and determining whether the content has been placed by user input within the specified region, wherein the content is modified to have a texture resembling the attribute of 
Re claim 3, the prior art fails to teach or render obvious wherein the specified region comprises a water region of the image, and wherein modifying the content further comprises:
receiving user input that places the content within the water region of the image; and
modifying the content to have a texture resembling the attribute of the water region.
Claims 11-12, 20 are similarly indicated allowable for at least the reasons above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/             Primary Examiner, Art Unit 2616